Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-15-2002

Aloe Energy Corp v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 99-3915




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Aloe Energy Corp v. Comm Social Security" (2002). 2002 Decisions. Paper 391.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/391


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                            NO. 99-3915
                             __________

                    ALOE ENERGY CORPORATION,
                  a Pennsylvania Corporation,
                                           Appellant
                               v.

              JO ANNE BARNHART*, Commissioner of
                        Social Security
              *(Pursuant to Rule 43(c), F.R.A.P.)
                           __________

        On Appeal from the United States District Court
            for the Western District of Pennsylvania
                  (D.C. Civil No. 98-cv-01371)
          District Judge: Honorable Donald E. Ziegler
                           __________

           Submitted Under Third Circuit LAR 34.1(a)
                       May 26, 2000 and
         On Remand from the United States Supreme Court
                 by Order of February 25, 2002

Before: ALITO and RENDELL, Circuit Judges, and DUHı, Senior Circuit Judge*

                       (Filed: July 12, 2002)
                             __________

                        OPINION OF THE COURT
                             __________
____________________

*The Honorable John M. Duh, Jr., United States Court of Appeals Judge for the Fifth
Circuit, sitting by designation.

RENDELL, Circuit Judge.

     Our judgment order affirming the order of the District Court was vacated by the
United States Supreme Court and remanded for further consideration in light of Barnhart
v. Sigmon Coal Co., 534 U.S. 438 (2002). See Aloe Energy Corp. v. Barnhart, 122 S. Ct.
1170 (2002). The Supreme Court’s opinion in Barnhart rejects the basis for the District
Court’s ruling, and ours as well. We conclude that there is no alternative basis argued by
the Commissioner, including the "alter ego" theory, on which we would affirm.
Accordingly, we will reverse the District Court’s order and remand to the District Court
with instructions to enter judgment in favor of Aloe.
___________________________TO THE CLERK OF COURT:
     Please file the foregoing opinion.



                                /s/Marjorie O. Rendell
                                Circuit Judge